Bates, Judge,
delivered the opinion of the court.
This case has been here twice before, and is reported in the 25th volume, page 24, and the 31st volume, page 188.
*128Having been tried a third time in the Land Court, judgment was again given for the plaintiff, from which judgment the defendant appealed to this court. At the last trial in the Land Court, the case was put to the jury in precise accordance with the opinion of this court, given when the case was last here, and no new point whatever is now presented which could require a full statement and opinion.
Adhering to the decision as heretofore made, the judgment is affirmed.
Judges Bay and Drydert concur.